PER CURIAM.
The appellant filed an action against ap-pellee seeking medical payment benefits and thereafter suffered the entry of an adverse judgment on the pleadings. The medical payments coverage of the appellee’s policy provided for coverage to the appellant, her spouse and her children should they be injured while as pedestrians or while occupying a vehicle insured under the liability portion of the policy. Appellant’s daughter was injured while occupying a vehicle not insured under the liability portion of the policy. Since the coverage does not apply to such a situation we affirm the judgment of the trial court.
ANSTEAD, BERANEK and HURLEY, JJ., concur.